COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Austin Bridge & Road, LP V. Raquel Suarez, Lucila Suarez, Raquel
                          Suarez, Ruben Dario Suarez, Individually and as heirs to and
                          Representatives of the estate of Jose Dario Suarez, deceased

Appellate case number:    01-16-00682-CV

Trial court case number: 2014-11694

Trial court:              151st District Court of Harris County

Date motion filed:        June 18, 2018

Party filing motion:      Appellees, Suarez et al.

       It is ordered that the motion for en banc reconsideration is     DENIED   GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                         Acting Individually     Acting for the Court

The en banc court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Lloyd, and Caughey. Justice Brown not participating.


Date: October 4, 2018